NO. 12-13-00120-CR

                          IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

TERRANCE GIARANTI BENDY,                                §            APPEAL FROM THE 114TH
APPELLANT

V.                                                      §            JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                §            SMITH COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
       Terrance Bendy appeals his conviction for engaging in organized criminal activity.
Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
We affirm.


                                                BACKGROUND
       Appellant was indicted for engaging in organized criminal activity through committing
aggravated assault with a deadly weapon, which is a first degree felony.1 Appellant and the State
entered a negotiated plea agreement for an agreed punishment of deferred adjudication community
supervision for ten years in exchange for Appellant’s “guilty” plea. In accordance with the
agreement, the trial court placed Appellant on deferred adjudication community supervision for a
ten year period in December 2011.
       In June 2012, the State filed a motion to adjudicate Appellant’s guilt, alleging that

       1
           See TEX. PENAL CODE ANN. § 22.02(a)(2), (b) (West 2011), § 71.02(a)(1), (b) (West Supp. 2013).
Appellant used marijuana in violation of the terms of his community supervision. Thereafter, the
State filed an amended motion to adjudicate, alleging eleven violations of his community
supervision terms. Appellant pleaded “true” to seven of the violations, and “not true” to the
remaining allegations. He admitted that he failed to report to his community supervision officer,
used marijuana, failed to pay supervision fees and court costs, violated the curfew established by
the terms of his community supervision, failed to report to his “intensive supervision officer,” and
failed to obtain his GED. He pleaded “not true” to the allegations that he relocated without
providing notice to his community supervision officer, failed to allow visitation to his home by his
community supervision officer, possessed a firearm, and had contact with the victim.
       At the hearing, the parties produced somewhat extensive evidence and argument on the
grounds for which Appellant pleaded “not true.” The trial court found that Appellant did not
possess a firearm, and that he did not have prohibited contact with the victim. However, the trial
court found all other alleged violations in the motion to be true. Consequently, the trial court
adjudicated Appellant’s guilt, found him guilty of the charged offense, revoked his community
supervision, and sentenced him to forty years of imprisonment. This appeal followed.


                        ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant’s brief presents a chronological summation of the procedural history of the
case and further states that Appellant’s counsel is unable to raise any arguable issues for appeal.
       Thereafter, Appellant filed a pro se brief in which he asserted that his “guilty” plea was not
entered voluntarily and that he received ineffective assistance of counsel. We have reviewed the
record for reversible error and have found none.


                                           CONCLUSION
       As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
                                                   2
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant’s counsel’s motion for leave to
withdraw is hereby granted and the trial court’s judgment is affirmed.
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of either this
opinion or the last timely motion for rehearing that was overruled by this court. See TEX. R. APP.
P. 68.2. Any petition for discretionary review must be filed with the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should comply with
the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d at
408 n.22.
Opinion delivered January 31, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)


                                                           3
                                     COURT OF APPEALS
           TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                             JUDGMENT

                                          JANUARY 31, 2014


                                         NO. 12-13-00120-CR


                                TERRANCE GIARANTI BENDY,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                            Appeal from the 114th Judicial District Court
                         of Smith County, Texas. (Tr.Ct.No. 114-1369-11)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgment of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.